DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a battery pack circuit that controls the charging and discharging of a battery pack which includes a first standard cell having a first standard cell capacity coefficient/voltage characteristic curve and a shift cell having a shift cell capacity coefficient/voltage characteristic curve, the shift cell capacity coefficient/voltage characteristic curve mirroring the standard cell capacity coefficient/voltage characteristic curve but being offset from the standard cell capacity coefficient/voltage characteristic curve by a predetermined amount along a reference axis of the shift cell and standard cell capacity coefficient/voltage characteristic curves, the battery pack circuit comprising: a memory storing potential difference characteristic curves for the standard and shift cells; a processor for determining a present capacity coefficient value of the standard cell by: determining a present potential difference between the standard cell and the shift cell; and determining a present capacity coefficient value of the standard cell as a function of the present potential difference and the potential difference characteristic curve.
Regarding claims 2-5, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 6, the prior art does not teach or suggest the combination of wherein, inter alia, a method for detecting a capacity coefficient of a battery forming part of a battery which includes a first standard cell having a first standard cell capacity coefficient/voltage characteristic curve and a shift 
Regarding claims 7-10, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 11, the prior art does not teach or suggest the combination of wherein, inter alia, a non-transitory storage medium storing a program which that controls the charging and discharging of a battery pack which includes a first standard cell having a first standard cell capacity coefficient/voltage characteristic curve and a shift cell having a shift cell capacity coefficient/voltage characteristic curve, the shift cell capacity coefficient/voltage characteristic curve mirroring the standard cell capacity coefficient/voltage characteristic curve but being offset from the standard cell capacity coefficient/voltage characteristic curve by a predetermined amount along a reference axis of the shift cell and standard cell capacity coefficient/voltage characteristic curves, the program, when run on one or more processors, causing the battery back to: store a potential difference characteristic curve for the standard and shift cells; determining a present capacity coefficient value of the standard cell by: determining a present potential difference between the standard cell and the shift cell; and determining a present capacity coefficient value of the standard cell as a function of the present potential difference and the potential difference characteristic curve.
Regarding claims 12 - 15, the claims are dependent upon claim 1 and are therefore allowable.


Terminal Disclaimer
The terminal disclaimer filed on 09/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10845419 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 09/10/2021, with respect to claims 1- 15 have been fully considered and are persuasive.  The rejection of claims 1- 15 has been withdrawn. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859